Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 1 of 20 PageID #: 224

                                                                                      FILED
                               UNITED STATES DISTRICT COURT       CLERK
                               EASTERN DISTRICT OF NEW YORK
                                                           4/18/2019 8:54 am
                                                                                U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF NEW YORK
                                                                                LONG ISLAND OFFICE
          CONCEPCION HERNANDEZ, et al., *                     Case No. 17-CV-00887(JFB)
                                        *
                         Plaintiffs,    *                     Central Islip, New York
                                        *                     June 19, 2017
               v.                       *
                                        *
          MARCOFAI CORP., et al.,       *
                                        *
                         Defendants.    *
                                        *
          * * * * * * * * * * * * * * * *

                  TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                         BEFORE THE HONORABLE GARY R. BROWN
                           UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:                         SARA JACQUELINE ISAACSON, ESQ.
                                                     Michael Faiillace & Associates
                                                     60 East 42nd Street, Suite 4510
                                                     New York, NY 10165

          For the Defendants:                        SIM R. SHAPIRO, ESQ.
                                                     Baxter Smith Shapiro, P.C.
                                                     200 Mamaroneck Avenue
                                                     Suite 601
                                                     White Plains, NY 10601




         Proceedings recorded by electronic sound recording, transcript
         produced by transcription service.



                         Fiore Reporting and Transcription Service, Inc.
                                4 Research Drive, Suite 402
                          Shelton, Connecticut 06484 (203)929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 2 of 20 PageID #: 225

                                                                                    2


 1             (Proceedings commenced at 10:36 a.m.)

 2                   THE CLERK:     Calling case civil 2017-887, Hernandez

 3       vs. Marcofai Corporation, et al.

 4                   Counsel, please state your appearance for the

 5       record.

 6                   MS. ISAACSON:     Sara Isaacson, from Michael Faiillace

 7       and Associates, for plaintiffs.

 8                   THE COURT:     Ms. -- sorry.

 9                   MS. ISAACSON:     Isaacson.

10                   THE COURT:     Spell it for me, please.

11                   MS. ISAACSON:     I-S-A-A-C-S-O-N.

12                   THE COURT:     Very good.     Have a seat. Make yourself

13       comfortable.    Make sure you use the mics, because it's the

14       only way we can hear each other and make a record.

15                   Counsel?

16                   MR. SHAPIRO:     Good morning, Your Honor.        Sim

17       Shapiro, from the law firm of Baxter Smith and Shapiro, White

18       Plains, New York, on behalf of defendants, Marcofai, Martin

19       Lebedin and Cora Lebedin.

20                   THE COURT:     Excellent.     Have a seat.     Make yourself

21       comfortable.    Again, make sure you use the mic because I do

22       not want to miss a single syllable you have to say.

23                   Counsel, tell me about the case.

24                   MS. ISAACSON:     This is an FLSA case brought --

25                   THE COURT:     If you must stand, you can use the

              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 3 of 20 PageID #: 226

                                                                                   3

 1       podium.   There's a standing mic there, but please make

 2       yourself comfortable.

 3                   MS. ISAACSON:    Okay.    Thank you, Your Honor.

 4                   This is brought by -- a collective action brought by

 5       two plaintiffs currently for unpaid wages, mostly overtime

 6       wages.    They were flower arrangement designers for a flower

 7       shop in Hicksville, New York.

 8                   So the parties have conferred. We have set forth

 9       some dates for the discovery plan worksheet, as per your

10       order.

11                   THE COURT:    I'll come back to that in a moment.

12       That's good.

13                   But I want to know a little bit more about the case.

14       You said a collective.      Is it a collective and a class?           Did I

15       read that correctly?

16                   MS. ISAACSON:    We brought it -- yeah.       We brought it

17       under a collective and a class, but --

18                   THE COURT:    Do we have any way of knowing at the

19       present how big that group might be, whether we call it

20       collective or class?

21                   MS. ISAACSON:    At the moment, we don't anticipate

22       joining any more plaintiffs, but we would like about 30 days

23       just to confer with our clients and make sure, but we're

24       anticipating only the two named plaintiffs.

25                   THE COURT:    That's very helpful.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 4 of 20 PageID #: 227

                                                                                    4

 1                   Now, with respect to the two named plaintiffs, have

 2       you at this point come up with some sort of estimate of what

 3       you think the losses or damages are?

 4                   MS. ISAACSON:    We are working on the damages chart

 5       currently and I will have that ready shortly for defense

 6       counsel so that we can confer regarding our damages chart.

 7                   THE COURT:    Do you have any idea of what they were

 8       earning in this job?

 9                   MS. ISAACSON:    Yes.   So from approximately --

10       plaintiff Concepcion Hernandez from April, 2011 to December,

11       2014 was earning approximately $15 per hour and she was

12       working basically that time around the holidays for about 119

13       hours a week.

14                   Then from January, 2015 to February, 2017, she was

15       earning about $18 per hour and when she -- around the holiday

16       times again she was working about 119 hours per week and

17       otherwise about 60 hours per week.

18                   With regards to plaintiff Maria Hernandez, she was

19       earning about $15 per hour from May, 2011 until May, 2013.

20       And then from May, 2013 to September, 2015 she was earning

21       about $15.50 per hour.      And then from September, 2015 until

22       the end of her employment in February 8, 2017, she was earning

23       about $16 per hour.

24                   And then during that time period she was working

25       about 44 hours per week, except for around the holidays.              It


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 5 of 20 PageID #: 228

                                                                                     5

 1       was around 112 hours per week, Your Honor.

 2                    THE COURT:   Okay.     So is it fair to say then that

 3       we're talking in the area of $15 an hour and if I heard you

 4       right, about two years for each of these plaintiffs?

 5                    MS. ISAACSON:   It should be a little bit -- it

 6       should be longer than that because they worked from 2011.              So

 7       it should be the six-year period, because we're bringing it

 8       under New York Labor Law as well.

 9                    THE COURT:   Got it.     Got it. No, no.     I thought they

10       only worked there for two years. I thought that was what you

11       were suggesting to me.       But you're saying 2011 through -- and

12       they're not working there anymore.

13                    MS. ISAACSON:   Right.     They both ended their

14       employment around February, 2017.

15                    THE COURT:   Okay.     So we got the six year period

16       more or less.

17                    There are no, obviously -- well, I shouldn't say

18       obviously.     It doesn't sound like there are minimum wage

19       violations, or am I wrong?

20                    MS. ISAACSON:   Right.     It's mostly going to be an

21       overtime --

22                    THE COURT:   It's an overtime case.

23                    And do you have the penalties for no posting or not

24       giving --

25                    MS. ISAACSON:   Yes.     Yes, we have that as well.       We


              Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 6 of 20 PageID #: 229

                                                                                  6

 1       have brought those.

 2                   THE COURT:     All right.   Okay.   I mean, each one of

 3       us I'm sure just did a mental calculation to come up with a

 4       ballpark idea of what we're talking about but Mr. Shapiro, let

 5       me hear from you.

 6                   MR. SHAPIRO:     Good morning, Your Honor.

 7                   THE COURT:     Good morning.

 8                   MR. SHAPIRO:     I actually had asked Ms. Isaacson the

 9       same question, and I believe her colleague as well, which was

10       what exactly are we talking about in terms of the damages.

11                   Of course, to be clear, my client disputes the

12       claims, but we want to know what the damages were --

13                   THE COURT:     I'm not holding anybody accountable.

14       We're just talking about possibilities here.

15                   MR. SHAPIRO:     Absolutely.    So we also are anxiously

16       awaiting that information as to what exactly are the claims.

17       Above and beyond that, I do note this is the first -- in

18       conversations we've had.

19                   I've read the complaint, of course, and have

20       answered it.    The possibility of in the next 30 days, based on

21       conversations with the clients of potentially new plaintiffs.

22       Obviously, that would impact that discovery schedule that

23       we've generally agreed upon from our end.

24                   THE COURT:     That doesn't sound like a likelihood,

25       right?   That sounds like an outside chance.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 7 of 20 PageID #: 230

                                                                                  7

 1                   MR. SHAPIRO:     I don't know. It's the first I'm

 2       hearing of it.

 3                   THE COURT:     Well, that's what counsel suggested to

 4       me. I mean, she has the right to investigate it, but it sounds

 5       like it's going to be primarily these two individuals.

 6                   That said, there's still some bad news for your

 7       client here, right?      In other words, if what she just said to

 8       me is fully accurate, we're talking about hundreds of dollars

 9       per week in missed overtime payments potentially for a long

10       period of time for -- it's still a big number, right?

11                   MR. SHAPIRO:     Understood, Your Honor.

12                   Obviously, we dispute that but to me the reason I

13       mention it is because we have an agreed upon discovery

14       schedule in accordance with Your Honor's rules.

15                   THE COURT:     Right.

16                   MR. SHAPIRO:     From our end, those dates potentially

17       would change if, in fact, we're adding more plaintiffs.

18                   THE COURT:     Got that piece.    But let's assume that's

19       not even out there.      We still have a significant case and the

20       answer to my next question may read significantly on how bad

21       that news is.

22                   How are you on time records?

23                   MR. SHAPIRO:     How are we in terms of the records

24       that we have in terms of their time?

25                   THE COURT:     Do you have time records?


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 8 of 20 PageID #: 231

                                                                                   8

 1                    MR. SHAPIRO:     I've asked my client to obtain what

 2       they have.

 3                    THE COURT:     Ahh.    And I might suggest -- am I led to

 4       believe that you think that that exercise may not be all that

 5       fruitful?

 6                    MR. SHAPIRO:     I don't know the answer to that

 7       question at this time, Your Honor.

 8                    THE COURT:     Okay.    If experience is a guide, it's

 9       rare that I have a case of this nature where someone ways

10       yeah, well, we've got all the time records.            We've got punch

11       and punch out's and -- it's rare.           Maybe you've got a rare

12       case.   That would be good for you.

13                    But most likely no, and then we know where we are,

14       which is big potential liability, significant difficulty

15       defending the case, if there are no time records.            I'm just

16       laying out a possibility here.

17                    Then there would be issues, I imagine, of

18       collectably, and we'd have to talk about that.            Is that fair?

19                    MR. SHAPIRO:     I'm sorry, Your Honor.      Again, I'm not

20       hearing so well from here.

21                    THE COURT:     I'm so sorry.

22                    MR. SHAPIRO:     There would be issues of --

23                    THE COURT:     Collectability.     In other words, you're

24       going to say well, if she get an $800,000 judgment.             I'm

25       making up a number out of whole cloth, but with the doubles --


              Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 9 of 20 PageID #: 232

                                                                                   9

 1       double damages under the federal and state rules, right?

 2       Attorney's fees, penalties and so forth, it's easily a six

 3       figure number.

 4                   My question to you would be would that be a

 5       collectability issue with regard to your client?

 6                   MR. SHAPIRO:     Again, that's an issue that I would

 7       have to address with my client. I don't have an answer to that

 8       question today.

 9                   THE COURT:     Well, you have to address it soon, and

10       here's why.    Because in my experience, that's the number one

11       go to issue in these cases.

12                   In other words, that's nice, Judge.          It's nice that

13       in theory we might owe them $600,000, but we're not going to

14       be able to pay it.

15                   What I'm going to ask you to do is satisfy counsel

16       on that point, because we can't settle the case with your

17       client suddenly deciding that they have financial issues based

18       on the size of the award. We have to document that.

19                   In other words, her clients can't accept something

20       below a certain level without being satisfied that, in fact,

21       your clients don't have the money.         Understood?

22                   MR. SHAPIRO:     Understood, Your Honor. I do believe

23       that there's more to this case than meets the eye, so --

24                   THE COURT:     Listen. Okay.    Forgive me.

25                   I asked about the time records.        You said you didn't


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 10 of 20 PageID #: 233

                                                                                    10

 1       know.    Fair?   You asked your client or no?

 2                   MR. SHAPIRO:     Yes.

 3                   THE COURT:     Do you have a defense?

 4                   MR. SHAPIRO:     I'm sorry, Your Honor?

 5                   THE COURT:     Do you have a defense?

 6                   MR. SHAPIRO:     Again, we're investigating it but yes,

 7       we do have defenses, Your Honor, including --

 8                   THE COURT:     What are the defenses?

 9                   MR. SHAPIRO:     I think that what this really involves

10       is a dispute with the two plaintiffs involving the termination

11       of their employment.

12                   THE COURT:     Of course it does.     It always does.         But

13       do you have a defense to the underlying claim that your client

14       was not carefully paying overtime?

15                   MR. SHAPIRO:     I believe we do, Your Honor.         As I

16       mentioned --

17                   THE COURT:     What do you think the defense is?

18                   MR. SHAPIRO:     I believe all requirements were met.

19       Again, I've asked my client to investigate to obtain the

20       records that they have so as an officer of the court I'll

21       state I think that there's quite a bit of a reason to dispute

22       to this, but I'm awaiting more information.

23                   THE COURT:     But counsel, understand, when I ask that

24       question I don't know anything about the case.           Right?     You

25       could say to me, Judge, they were managerial level employees


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 11 of 20 PageID #: 234

                                                                                   11

 1       and they were making over a certain -- or whatever?            I mean,

 2       there's lots of things.       We don't deal in interstate commerce.

 3       That would be funny in this kind of case, but whatever.

 4                   But usually the answer is there's not much in terms

 5       of a defense. Usually the answer is there's not much in terms

 6       of records.     And then we have to figure out what's next,

 7       right?

 8                   What I want do is get your clients there to the

 9       what's next part of the program as cheaply, and quickly, and

10       efficiently as we can, right, because I've seen these cases go

11       the distance and it's never pretty for anybody.           It costs a

12       lot of money.     This is an attorney fee shifting statute and so

13       forth.

14                   It's hard.    So I'm trying to think of ways to get --

15       so one of the way is to say -- the three of us could sit here

16       and actually take out pen and paper and do the math, but I can

17       tell you without doing the math that if counsel is right about

18       the number -- the amount of overtime worked and that it wasn't

19       paid, the potential liability, and I know you dispute it and

20       you have the right to find your defenses and I'm with you,

21       right?    I believe in rights.      That's why I wear the robe,

22       right? But the potential could be a six figure number, right.

23                   And if that's going to be a problem, I'm going to

24       want you early on to help counsel understand the

25       collectability vel non of a significant judgment           Are we on


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 12 of 20 PageID #: 235

                                                                                   12

 1       board?

 2                   MR. SHAPIRO:     Understood, Your Honor.

 3                   THE COURT:     Excellent.     Thank you.

 4                   Does someone have a discovery schedule for me?

 5                   MS. ISAACSON:     Yeah.

 6                   THE COURT:     Can I take that from you? These are

 7       joint dates, yes?

 8                   MS. ISAACSON:     Yes.

 9                   MR. SHAPIRO:     Yes, Your Honor.

10                   THE COURT:     Okay.     Hand that up.

11                   So okay.     This -- very nicely done, counsel, and I

12       think the dates are terrific with me so I will enter this as

13       the discovery order in the case.          What does that mean?

14                   That means that these dates have become -- or will

15       become momentarily a court order.          Does that mean you can't

16       change them?     Of course, it doesn't mean that.

17                   In fact, I expect you to be competent professionals

18       and courteous to each other and if you want to agree on

19       changes, I generally won't have a problem.

20                   In other words, you say okay, the 8/18 date we're

21       going to move it to 8/30, I'm fine with it. You file a letter

22       on ECF and say Judge, we agree and generally and magically

23       I'll bang the big hammer over here and it will happen, okay,

24       without you even having much trouble.

25                   If you want to change that last date, the February


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 13 of 20 PageID #: 236

                                                                                   13

 1       12th, 2018 date, that's the date that I'm monitoring for Judge

 2       Bianco, essentially.      In other words, he's going to want a

 3       trial ready case at some point.

 4                   So if we want to change the last date, we need to

 5       talk, okay?     There has to be a really good reason which            means

 6       if we can't settle this, let's stay diligent and stay on track

 7       to get that -- get ready for that date, all right?

 8                   But let's talk about phase one and I see that you've

 9       both embraced my phase one discovery by actually writing out

10       some of the stuff that you're going to turn over.

11                   What I want you to turn over is the things you

12       really need to exchange so that you can make an intelligent

13       decision for a potential early resolution.

14                   In these cases particularly an early resolution can

15       benefit everybody for lots of reasons.

16                   It doesn't mean you have to settle. I can't make

17       anybody settle, but we're going to work really hard to try to

18       get your clients in a position where they can make an

19       intelligent decision concerning settlement, all right?

20                   I'm going to do it before we run up too much in

21       terms of the litigation costs and agita -- that's a Latin term

22       we use -- aggravation and so forth.         Okay?

23                   So you're going to complete phase one discovery by

24       2017 and counsel, my dialogue with you earlier is to the end

25       of part, as part of phase one, maybe you want to sort of show


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 14 of 20 PageID #: 237

                                                                                   14

 1       some financial aspects of the company to counsel, if I'm

 2       right, and this is not the kind of business that could sustain

 3       a six figure judgment, okay?

 4                   If it is and you don't want to do that, that's your

 5       business, but I just point that out to you as another

 6       possibility .

 7                   I often do settlement conferences where we way oh,

 8       if only they had shown me that, Judge, I could convince my

 9       clients to take this much or whatever.         Up to you.

10                   Okay.   So they're going to get ready by 8/18.

11       Karen, can we get these guys a settlement conference date some

12       time thereafter?

13                   THE CLERK:     Thursday, the 10th of August or is that

14       too soon?

15                   THE COURT:     Could we do a little later?        Let's give

16       them a little more time.

17                   THE CLERK:     How about Wednesday, September 6th?

18                   THE COURT:     Wednesday, September 6th.        How does that

19       sound?

20                   MS. ISAACSON:     That sounds good, Your Honor.

21                   THE CLERK:     At 2:00?

22                   MR. SHAPIRO:     That should be fine.

23                   THE COURT:     At 2 o'clock.    Okay.      Please take a look

24       at my rules concerning settlement. I require you to have a

25       party here with authority to settle.


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 15 of 20 PageID #: 238

                                                                                   15

 1                    Plaintiff's counsel, that's easy.           You know who that

 2       is.    Those are the plaintiffs.        You've got to bring them,

 3       right?     They have to understand what they're getting into and

 4       so forth.     Defendant's counsel, I don't know who that is for

 5       you.

 6                    MR. SHAPIRO:     Well, they've actually sued Martin

 7       Lebedin and Cora Lebedin individually.           So --

 8                    THE COURT:     They seem like likely candidates, but

 9       you can make that decision.         In other words, if there's a

10       comptroller who's the right person, whoever it is that should

11       be the right person to really make a real decision on

12       settlement, okay.         Up to you.    All right?

13                    And I also allow you to submit an ex parte letter.

14       You fax it to me.       You do not serve it, you do not file it.

15                    And in that letter -- and you just do that a few

16       days before the conference.         I ask you to just give me your

17       plan for settling the case.         Sort of what the range is, any

18       critical facts I need to know. Whatever you learn the next

19       couple of months and a page or two.           Nothing big.

20                    But you don't serve it, you don't file it, and I

21       assure you I don't turn that information over until you

22       authorize me otherwise. Okay?

23                    So that will be the settlement plan.           If we don't

24       settle, you've got your discovery plan, so we have a plan to

25       do the litigation, which will be expensive, painful, risky and


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 16 of 20 PageID #: 239

                                                                                   16

 1       unpleasant.     But we're here to do that for you.

 2                   Counsel, you have a question?

 3                   MR. SHAPIRO:     Your Honor, just so I'm clear, it's

 4       your expectations that we would do depositions after that

 5       settlement conference if we're not able to do settle at that

 6       point?

 7                   THE COURT:     Yes.

 8                   MR. SHAPIRO:     And just in terms of --

 9                   THE COURT:     Yes, generally speaking so. I try to

10       keep it lower cost.

11                   If you come back to me and say look we need to do a

12       deposition before because this particular issue -- but, you

13       know, I would keep it very limited because I'm trying to keep

14       the costs down, if we can.         If you can't, I understand.

15                   Anything else?

16                   MS. ISAACSON:     Yes, Your Honor.

17                   THE COURT:     Go ahead.

18                   MS. ISAACSON:     Defendant's counsel had noted on the

19       discovery plan worksheet that he would be seeking plaintiff's

20       tax returns.

21                   So I just wanted to note that we would objecting to

22       any type of discovery on any of plaintiff's tax returns or

23       immigration status, or anything of the like.

24                   THE COURT:     Okay.    Let's talk about that now.

25                   What do you need the tax returns for?


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 17 of 20 PageID #: 240

                                                                                   17

 1                    MR. SHAPIRO:     Well, they're making claims of

 2       damages.     We'd like to know what their sources of income were,

 3       including their source of income from whatever records they

 4       have regarding sources of income from my client.

 5                    So if they're making the claims that they're making

 6       in this case, we'd like to know what those damages are and

 7       what they're been receiving.

 8                    THE COURT:     Okay.     So basically, what you want to

 9       know is what they reported they received from your client.

10                    MR. SHAPIRO:     Correct.

11                    THE COURT:     And then since -- if their new

12       employment is 2017, we're obviously doing discovery in 2017,

13       but they've sought and received new employment.           So that's

14       relevant as well.

15                    MR. SHAPIRO:     Well, why is new employment relevant?

16       Because it's not a discrimination case, right?           In other

17       words, it's not a termination or a retaliation case, right?

18                    MR. SHAPIRO:     Again, I think depending on how the

19       complaint would be -- however broadly it would be construed, I

20       think that that would be relevant.

21                    I think -- the thing is I don't want to jump ahead

22       of myself.     We're only in 2017 so at the moment there's no tax

23       return to seek anyway from 2017.

24                    THE COURT:     Well --

25                    MR. SHAPIRO:     But in terms of the years that they


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 18 of 20 PageID #: 241

                                                                                   18

 1       were working for my client --

 2                   THE COURT:     So you don't have me at hello, as they

 3       used to say, on the new employment.         I don't think that gets

 4       turned over.

 5                   But in terms of the old employment, I mean, to the

 6       extent that you could either redact, or give them a portion,

 7       or something that shows what they reported receiving from

 8       these employers, is there an objection to that?

 9                   MS. ISAACSON:     We could try to look into that and

10       see what our clients have.

11                   THE COURT:     I mean, you could redact the whole thing

12       other than those lines, right?         In other words -- and if

13       there's -- because sometimes in these cases there is a blend

14       of cash and checks and so forth.         So he may not know what

15       you're reporting, right?       So I think that's fair, but limit it

16       in that manner.

17                   MS. ISAACSON:     Okay, Your Honor.

18                   THE COURT:     Will that do?

19                   MS. ISAACSON:     Yes, Your Honor.

20                   THE COURT:     Okay.    And that will do it for you. Yes,

21       counsel?

22                   MR. SHAPIRO:     Yes, Your Honor. I understand your

23       ruling.

24                   THE COURT:     Right.    But you don't need to know if

25       they took a college savings plan exemption or something.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 19 of 20 PageID #: 242

                                                                                   19

 1                   MR. SHAPIRO:     Again, I think the critical piece of

 2       it is what Your Honor's directing. I would be interested in

 3       the other parts as well, but --

 4                   THE COURT:     Then start with the critical ones and

 5       later on we can fight -- we can agree to fight about that

 6       later. All right?

 7                   Anything else, counsel?

 8                   MS. ISAACSON:     No, Your Honor.

 9                   THE COURT:     How about for the defense?       Anything

10       else today?

11                   MR. SHAPIRO:     Your Honor, I'm just thinking as to

12       that -- nothing else beyond that.         No, Your Honor.

13                   What I would have wanted is an authorization for the

14       tax returns and that way instead of getting them directly from

15       the plaintiffs we'd get them directly from the source.

16                   I understand Your Honor's concern about redaction. I

17       would be fine if they were directed to the court.

18                   THE COURT:     We're going to do that today.       Let's

19       start there, okay.

20                   MR. SHAPIRO:     Okay.

21                   THE COURT:     And please bear in mind, the meet and

22       confer rule is the golden ticket around here.

23                   In other words, if you come to me with a dispute and

24       you haven't talked to each other first, I'm going to send it

25       away and you're going to talk to each other first.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:17-cv-00887-GRB-ST Document 52 Filed 04/18/19 Page 20 of 20 PageID #: 243

                                                                                   20

 1                   So you're going to have to talk to each other, so

 2       please try to work things out.        Okay?

 3                   MR. SHAPIRO:     Yes.   And we have, in fact, conferred.

 4       As I mentioned, we conferred on the phone before court today

 5       and also with Ms. Isaacson's colleagues.

 6                   THE COURT:     Yes. I have high hopes for the two of

 7       you. I really do. I think you're going to get along just fine,

 8       but remember, it's not only a nice thing to do, it's the law.

 9       So -- all right?

10                   MR. SHAPIRO:     Thank you, Your Honor.

11                   MS. ISAACSON:     Thank you, Your Honor.

12                   THE COURT:     Have a nice day.

13             (Proceedings concluded at 10:57 a.m.)

14                   I, CHRISTINE FIORE, court-approved transcriber and

15       certified electronic reporter and transcriber, certify that

16       the foregoing is a correct transcript from the official

17       electronic sound recording of the proceedings in the above-

18       entitled matter.

19

20

21                                                 April 16, 2019

22           Christine Fiore, CERT

23                Transcriber

24

25


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
